IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BOBBIE UPASNA VARDAN, )
Plaintiff, )
)
Vv. ) Civil No. 1:18-cv-1567
)
WELLS FARGO BANK, N.A., )
Defendant. )
MEMORANDUM OPINION

 

Debtor, Bobbie Upasna Vardan, appeals an order entered by United States Bankruptcy
Judge Klinette Kindred on November 30, 2018, which granted Wells Fargo Bank’s motion for in
rem relief from the automatic stay (the ‘“Sccond Lift Stay Order”) on the Debtor’s real property
located at 3409 Meyer Woods Lane, Fairfax, Virginia 22033 (the “Subject Property”). In other
words, Judge Kindred’s order permitted Wells Fargo to foreclose on the Subject Property even if
Debtor or her spouse file subsequent bankruptcies within two years after the date of the Second
Lift Stay Order.

Debtor contends that the Bankrupicy Court erred in granting the Second Lift Stay Order.
Specifically, Debtor alleges that her husband’s prior bankruptcy filings should not be vicwed as
evidence of a lack of good faith in filing this bankruptcy case and that Debtor was not given an
Opportunity to amend or correct any perceived inadequacies in Debtor’s proposed modification
plan prior to dismissal of Debtor’s bankruptcy case.

For the reasons that follow, the Debtor’s appeal of the Second Lift Stay Order must be
dismissed, as that order was rendered moot by events that occurred prior to the Second Lift Stay
Order. There is, therefore, no jurisdiction to consider Debtor's appeal of the Second Lift Stay

Order.
L

The following findings of fact are derived from the Bankruptcy Court’s Memorandum

Opinions on Novemher 30, 2018 and February 15, 2019.

On March 22, 2016, Dr. Sandeep Vardan, Debtor’s husband, filed Case No. 16-70362 pro
Se, requesting relicf under Chapter 11 of the Bankruptcy Code, in the Western District of
Virginia, Roanoke Division (the “First Bankruptcy”). After the case was filed, Debtor filed
a Notice of Entry of Appearance on behalf of Dr. Sandeep Vardan.

On July 22, 2016, the U.S. Trustee filed an Emergency Motion to convert the bankruptcy
to a case under Chapter 7 on the basis that Dr. Sandeep Vardan had breached his fiduciary
duties as a Dcbtor-in-Possession.

At the conclusion of a hearing conducted on July 28, 2016, the Bankruptcy Court found
adequate cause existed to convert the case to a Chapter 7, Adequate cause existed for
several reasons, which are sct out in the Bankruptcy Court’s November 30, 2018
Memorandum Opinion, including failure to comply with Bankruptcy Rule 4008 which
requires the debtor to swear under penalty of perjury that the dcbtar’s schedules are true
and correct.

In August 2017, the U.S. Trustee filed a Complaint to Deny Discharge in the First
Bankruptcy. Rather than mounting a defense to the complaint, Dr. Sandeep Vardan,
through Debtor acting as counsel, moved to waive his discharge. On August 17, 2017, the
Bankmiptcy Court entered an Order Approving Waiver of Discharge.

On August 28, 2017 at 12:08 p.m., Dr. Sandeep Vardan filed Case No. 17-12912 pro se,
requesting relief under Chapter 11 of the Bankruptcy Code, in the Eastern District of
Virginia, Alexandria (the “Sccond Bankruptcy”). ‘The filing of this petition caused the
cancellation of a foreclosure sale of the Subject Property scheduled for later that day at
1:30 p.m.

On Scptcmber 6, 2017, the Kirst Bankruptcy case was closed.

On September 28, 2017, the Bankruptcy Court dismissed the Second Bankruptcy case with
Prejudice, preventing Dr. Sandeep Vardan from filing a bankruptcy casc in any bankruptcy
court in the United States for one year from the entry of the order.

On November 13, 2017 at 12:48pm, Bobbie Upasna Vardan, Debtor, filed the instant case,
Case No. 17-15848, requesting relief under Chapter 11 of the Bankruptcy Code, in the
Eastern District of Virginia, Alexandria (the “Third Bankruptcy”). The filing of this
petition caused the cancellation of a forcclosure sale of the Subject Property scheduled for
later that day at 1:00 p.m.

On November 17, 2017, Wells Fargo, Appellee, filed a Motion for Jn Rem Relief from thc
Automatic Stay at issuc in this appeal.

On May 23, 2018, the Third Bankruptcy case was dismissed without prejudice upon the
Bankruptcy Court’s conclusion that a feasible madification plan could not be proposed.
On May 28, 2018, Debtor and her husband, Dr. Sandeep Vardan, Signed a Gift Deed
conveying a 20% undivided interest in the Subject Property to Dr. Suman Vardan and his
wife, Asha Vardan, Debtor’s parents-in-law.

On May 30, 2018, the Bankruptcy Court granted Wells Fargo’s Motion for Jn Rem Relief
from the Automatic Stay (the “First Lift Stay Order").

On September 10, 2018 at 7:51 a.m., Debtor filed a Chapler 13 petition in bankruptcy in
the Eastem District of Virginia on behalf of her father-in-law, Dr. Suman Vardan (the
“Fourth Bankruptcy”).

On September 10, 2018 at 8:49 am., the Gift Deed previously signed on May 28, 2018
was recorded in the Fairfax County Land Recards.

On September 10, 2018 at 8:56 a.m., Debtor sent a Notice of Bankruptcy Case Filing to
Wells Fargo by emai! demanding a halt to the foreclosure of the Subjcet Property scheduled
for that afternoon.

On Scptember 10, 2018 at about 1:00 p.m., Wells Fargo conducted a foreclosure sale of
the Subject Property. GRE!, LIC (“GREI”) purchased the Subject Property at the
foreclosure sale.

On September 21, 2018, Samuel I. White, P.C., the trustee who conducted the sale,
exccuted a “foreclosure deed” conveying the property to GREI. On September 25, 2018,
the deed was recorded among the land records of Fairfax County, Virginia, at Deed Book
25545 at Page 0315.

On November 2, 2018, this Court vacated the Bankruptcy Court’s First Lift Stay Order and
remanded the case to the Bankruptcy Court to establish findings of fact on the record
regarding the First Lift Stay Order.

On November 15, 2018, the Fourth Bankruptcy case was dismissed without prejudice upon
the Bankruptcy Court's conclusion that the case was not filed in good faith.

On November 30, 2018, the Bankruptcy Court again granted Wells Fargo’s Motion for Jn
Rem Relief from the Automatic Stay (the “Sccond Lift Stay Order”) along with a
memorandum opinion stating the findings of fact and conclusions of law supporting the
Second Lift Stay Order.

On December 14, 2018, GREI filed a Motion to Amend Findings or to Make Additional
Findings of the Order Granting Jn Rem Relief from the Automatic Stay to Wells Fargo.

On December 14, 2018, Debtor filed Notice of Appeal of the Second Lift Stay Order, the
instant appeal.

On February 15, 2019, the Bankruptcy Court granted GREI’s Motion to Amend Findings
or to Make Additional Findings of the Order Granting Jn Rem Relief from the Automatic
Stay to Wells Fargo. ‘The Bankruptcy Court concluded that the foreclosure sale of the
Subject Property terminated any intcrest the Debtor may have had in the Subject Property
because the First Lift Stay Order was a final order, which was neither subject to a stay
pending appeal. nor vacated prior to the Subject Property being sold to GRE. In addition,

eo
the Bankruptcy Court entered the Second Lift Stay Order nunc Pro tunc effective May 31,
2018.

nh

On appeal, the district court reviews the Bankruptcy Court’s factual findings for clear
error and its legal conclusions de novo. In re Llarford Sands Ine., 372 F.3d 637, 639 (4th Cir.
2004). A finding of fact is clearly erroneous when, “although there is evidence to support it, the
revicwing court on the entire evidence is left with the definite and firm conviction that a mistake
bas been committed.” Jn re Musko, 515 F.3d 319, 324 (4th Cir. 2008) (quoting United States v.
U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). On this record, Debtor has advanced no facts or
reasons to conclude that the Bankruptcy Court's factual findings are clear! y in error. Nor is there
any reason or legal authorily to conclude that the Bankruptcy Court has erred in its legal
conclusions. Indeed, as noted below, de novo review confirms this.

MI.

Were it appropriate to reach the merits of this appeal, there would be no difficulty
confirming that the Bankruptcy Court’s Sccond Lift Stay Order is firmly supported by the factual
record and proper under the law. To begin with, there is no doubt that the Bankruptcy Court had
{egal authority to grant relief from the automatic stay. The governing statute, 11 U.S.C.
§ 362(d)(4), makes clear (hat a bankruptcy court “shall prant relief” from the automatic stay to a
creditor whose claim is secured by an interest in real property if, after notice and a hearing, the
court finds that the filing of the bankruptcy petition was “part of a scheme to delay, hinder, or
defraud creditors that involved. ..multiple bankruptcy filings affecting such real property.” 11
U.S.C. § 362(d)(4}(B).

Preciscly this occurred here, as the record clearly confirms. Indeed, the record reflects that

the Bankruptcy Court correctly concluded that the Debtor knew that the filing of the four
bankruptcy petitions by various family members “would result in an undue delay to the mortgage
creditor” and that these “filings were made for the specific purpose of causing such delay.” Jn re
Vardan, No. 17-13848-KHK, 2018 WL 6287984, at *8 (Bankr. E.D. Va. Nov. 30, 2018), amended,
No. 17-13848-KHK, 2019 WL 654764 (Bankr. E.D. Va. Feb. 15, 2019). In other words, the
Bankruptcy Court concluded that the Debtor’s and her family’s actions “represent the very
behavior that § 362(d)(4) was cnacted to prevent.” Je, at *7. Settled authority firmly conlirms this
result.!
IV.

Although this conclusion is sufficient to dispose of the merits of this appeal, there is an
insurmountable obstacle that precludes reaching the merits, namely mootness. In cssence, the
foreclosure sale of the Subject Property occurred on September 10, 2018, while the First Lift Stay
Order was in cffect. Accordingly, at the time of the sale of the Subject Property, there was no stay
in place, nor was there any motion to stay the effect of the First Lift Stay Order. Thus, because the
salc of the Subject Property was concluded and consummated before the First Lift Stay Order was
vacated and well before the entry of the Second Lift Stay Order, the Second Lift Stay Order has
no cffect on the validity of the sale. [t was rendered moot by virtue of the sale of the Subject

Properly, which took place while no stay was in effect and before the entry of the Second Lifl Stay

 

‘ Maines v, Wilmington Sav. Fund Soc’y, 2016 WL 3661577, at *4 (W.D. Va, July 1, 2016) (holding evidence of
three previous bankruptcy case filings sufficient to justify bankruptcy court’s granting of relief under § 362(d)(4));
in re Johnson, 2008 WL 183342 (Bankr. £.D. Va. Jan. 18, 2008) (finding muliple, strategically timed bankruptcy
filings can be a basis for inference of debtor's intent to hinder, delay, and defraud); In re Madera, 2008 WL 351446,
at *5 (Bankr. E.D, Pa. Feb. 7, 2008) (imputing conduct of debtor’s wife in her prior case against debtor in finding
delitor’s case was filed in bad faith); Jn re Selinsky, 365 B.R. 260, 264 (Bankr, $.D. Fla. 2007) (finding three
bankruptcies cases filed by wife and two bankmuptcy cases filed by hushand over five years sufficient to establish a
scheme to defraud); fn re Kenny, 51 BR. 840, 845-46 (Bankr. C.D. Cal. 1985) (considering cight bankruptcies filed
by five different adult family members to thwart efforts to foreclose on a jointly awned property as a ‘scheme’ of
bad faith acts by one entity): see alse In re Wiencko, 99 Fed. Appx. 466, 469 (4th Cir. 2004) (holding that
bankruptcy courts have the discretion to annul the automatic stay retroactively for cause) (citing Jn re Kissinger, 72
F.3d 107, 108-09 (9th Cir. 1995)).
Order. Thus, the Second Lift Stay Ordcr was essentially rendered moot by these events.

Nor is the mootness of the Second Lift Stay Order inconsequential. Article {I limits the
jurisdiction of federal courts to actual “Cases” or “Controversies.” See U.S. Const. art. IIL, § 2, cl.
]. A federal court “may not assume jurisdiction for the purpose of deciding the merits of the casc.”
Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S, 422, 431 (2007). As the Fourth
Circuit has stated, ‘mootmess goes to the heart of Article [1] jurisdiction of the courts.” Suarez
Corp. Indus. v. McGraw, 125 F.3d 222, 228 (4th Cir. 1997). An issue is rendered moot when it no
longer presents a live controversy with respect to which the court can give meaningful relief. See
Christian Coal, Of Fla., Inc, v. United States, 662 F.3d 1382, 1189 (11th Cir. 2011).

Where, as here, a debtor fails to obtain the stay of an order granting a creditor relief from
the automatic stay pending appeal of the order, a completed foreclosure and sale of the property
will render any appeal of a subsequent lift stay order moot. See Mitchell, Taylor & Eldredge v.
Dominion Bank, Nat. Ass’n, 1994 WL 233364, at *1 (4th Cir, 1994) (holding debtor's appeal of a
bankruptcy court order rendered moot when the debtor had not obtained a stay on foreclosure and
the property was sold at a foreclosure salc); see also In re March, 988 F.2d 498, 499 (4th Cir.
1993) (finding that foreclosure by a third party on property in which debtor had a junior lien
rendered moot the dcbtor’s appeal of bankruptcy court's order sustaining third party’s right to
forcclose), cert. denied, 114 S.Ct. 182 (1993); In re Abingdon Realty Corp, 530 F.2d 588, 590 (4th
Cir. 1976) (holding that the sale of debtor’s property rendered moot the debtor's appeal challenging

bankruptcy court’s authorization of the sale).

 

? See also In Re Meus, 718 Fed. Appx. 937, 94) (11th Cir. 2018) (finding the court powerless to rescind a completed
sale on appeal when a debtor fails to obtain a stay pending appeal of an order granting a creditor relief from the
automatic stay); fn re Sullivan Cent. Plaza, 1, Lid., 914 F.2d 731, 733 (Sth Cir. 1990) (holding that if the debtor fails
to obtain a stay, and if the property is sold in the interim, the district court will be unable to grant any relief); Jn re
Mann, 907 F.2d 923, 926 (9th Cir. 1990) (finding a debtor’s failure to obtain a stay normally renders the appeal
moat even when the purchaser knows of the pendency of the appeal); én re Van Iperan, 819 F.2d 189, 191 (8th Cir.

6
Here, GRE! purchased the Subject Property at a foreclosure sale on September 10, 2018.
At that time, the First Lift Stay Order was in effect, and the Debtor had not requested a stay pending
Debtor’s appeal of the First Lift Stay Order. Since no stay of the effectiveness of Judge Kindred’s
First Lift Stay Order was sought and the foreclosure sale was then consummated before the entry
of the Second Lift Stay Order, any appeal of the Second Lift Stay Order was rendered moot by
thosc events, given that the only purpase of the appcal of the Second Lift Stay Order was to attcmpt
to block or reverse the sale of the Subject Property.

An appropriate Order shall issuc.

Alexandria, Virginia
September 10, 2019

 

 

1987) (samc); Ja re Sewanee Land, Coal & Cattle, inc., 735 F.2d 1294, 1295-96 (1 Ith Cir. 1984) (same),

7 GREI has alsa filed a Motian to Supplement Record with a copy of a Memorandum of Lis Pendens filed by Debtor
on May 6, 2019. As the Memorandum of Lis Pendens was filed well after the foreclosure sale, the Memorandum of
Lis Pendens does not rescue the appeal from mootness,
